El Juez Asociado Señor Wiole
emitió la opinión del tribunal.
Cleofe Cintrón, convicto de baber acometido y agredido a una menor, solicita la revocación de la sentencia, y el fiscal, fundándose en que la prueba no sostiene la sentencia, se allana.
En policía, testigo del Pueblo, hizo una declaración ten-dente a demostrar que el acusado le pegó a María Luisa Cora, menor de edad, con una correa y que le causó dos o tres contusiones leves, que se curaron en seguida sin necesidad de atención médica. Sucede que Tomasa Cora era una mu-jer casada; que su esposo la abandonó y que ella se fue a vivir con el acusado, quien la mantenía tanto a ella como a su hija, dándole a dicha menor alimentos, albergue y ocu-pándose de su educación, etc. Estos hechos fueron decla-rados por la madre y muy de buena voluntad, por la hija. El fiscal hizo el resumen que antecede y además dice que la madre había autorizado al acusado a corregir a la menor cuando hiciese algo impropio; que el día del alegado aco-metimiento y agresión la nena había insultado a un vecino y el acusado la había castigado dándole dos correazos que no le causaron daño alguno.
*416La definición del delito de acometimiento y agresión es como signe:
“Tocio acto ilegal de inferir algún daño violento en la persona de algún semejante con la intención de causarle daño, cualesquiera que sean los medios o el grado de violencia que se emplearen, cons-tituirá un delito de acometimiento y agresión. Toda tentativa para cometer una agresión, o cualquiera señal de amenaza que demuestre en sí o con palabras una intención inmediata acompañada de aptitud para cometer la agresión, será considerada como un acometimiento.” (Código Penal, edición de 1937, pág. 155.)
El párrafo dos de la Ley de la Asamblea Legislativa dispone:
“La violencia empleada contra una persona no constituirá acome-timiento ni acometimiento y agresión en los siguientes casos:
“1. Cuando se emplee en el ejercicio del derecho de una repren-sión o corrección moderada concedida por la ley al padre sobre el hijo, al tutor sobre el pupilo y al principal sobre el aprendiz; siem-pre que aquél esté autorizado para ello por el padre o tutor de éste. . .” (Id., pág. 155.)
Bajo un estatuto similar, la jurisprudencia de Tejas es al efecto de que cualquiera persona que se baile en loco parentis puede castigar del mismo modo que un padre y bajo la jurisprudencia general, un padrastro y un hermano ban sido protegidos por dicbo principio. Gorman v. State, 42 Texas 221; Snowden v. State, 12 Texas Ct. App. 105, 41. Am. Rep. 667, 669; Cameron v. State, 24 Ala. App. 438, 136 So. 418; Dean v. State, 89 Ala. 46, 8 So. 38, 39; Haydon v. State, 15 Ala. App. 61, 72 So. 586; State v. Spiegel, 39 Wyo. 309; 270 P. 1064, 64 A.L.R. 289.
El efecto de estas decisiones es que la palabra “padre” puede usarse como un término que incluya a cualquiera que definitivamente ocupe el lugar de un padre. Cuando se ana-liza la excepción puede verse que el estatuto dice “en el ejercicio del derecho de ana reprensión o corrección mode-rada.” Este derecho puede tenerlo un padrastro, de suerte que el resto de las palabras de la excepción, pueden consi-*417derarsé como que presuponen un derecho de reprensión o corrección moderada, en cualquiera persona que se encuentre en loco parentis.

La sentencia debe ser i evocada y absolverse al acusado.

Los Jueces Asociados Señores Travieso y De Jesús no intervinieron.